         Case 6:18-cv-00639-AA          Document 21        Filed 12/31/20     Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




PAUL C.,1                                                           Case No. 6:18-cv-00369-AA
                                                                     OPINION AND ORDER
               Plaintiff,

       vs.

ANDREW SAUL, Commissioner of
Social Security,

               Defendant.


AIKEN, District Judge:

       Before the Court is the Commissioner of Social Security’s (“Commissioner”)

motion for an order altering the Court’s Opinion, Order, and Judgment remanding

this matter for further administrative proceedings (docs. 17, 18).

       Rule 59(e) of the Federal Rules of Civil Procedure permits district courts to

reconsider and amend a previous order or judgment, but reconsideration is an

“extraordinary remedy, to be used sparingly in the interests of finality and



       1 In the interest of privacy, this opinion uses only the first name and the initial of the last

name of the non-governmental party or parties in this case.



Page 1 – OPINION AND ORDER
        Case 6:18-cv-00639-AA     Document 21    Filed 12/31/20   Page 2 of 2




conservation of judicial resources.”     Kona Enters., Inc. v. Estate of Bishop,

reconsideration, 890 (9th Cir. 2000). Indeed, “a motion for reconsideration should not

be granted, absent highly unusual circumstances, unless the district court is

presented with newly discovered evidence, committed clear error, or if there is an

intervening change in the controlling law.”     Id. Here, the Commissioner seeks

reconsideration based on clear error. Having reviewed the previous Opinion and

Order, the Commissioner’s Motion, and the related briefing, the Court finds that the

Commissioner’s motion does not present grounds for the extraordinary remedy of

reconsideration.

      The Commissioner’s Motion to Correct/Amend Judgment (doc. 19) is

DENIED.

      IT IS SO ORDERED.

                  31st day of December 2020.
      Dated this _____




                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
